                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

SANDRA K. NORMAN                                                                     PLAINTIFF

V.                                                           CAUSE NO.: 4:18-CV-167-SA-JMV

DELTA BUS LINE, JOSEPH HOWARD,
JOHN CROOM, and JOHN BRADFORD                                                      DEFENDANTS

                                             ORDER

       On December 13, 2018, Plaintiff Sandra Norman filed a Motion to Strike [17] Defendant

John Croom’s Answer and Affirmative Defenses [16]. Defendant John Croom filed a Response

[28], and an unopposed Motion to Amend [37], which was granted by the Magistrate Judge

assigned to the case by a Text Order on February 6, 2019. Because the Answer [16] that is the

subject of the pending Motion to Strike [17] has now been replaced by the filing of the Amended

Answer [38], the Court finds that the Plaintiff’s request to strike is now moot.

       Thus, the Plaintiff’s Motion to Strike [17] is DENIED without prejudice as MOOT.

       So ORDERED this 19th day of March, 2019.

                                                      /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE
